Citation Nr: 1740139	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-19 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right arm numbness with partial loss of use.


REPRESENTATION

Veteran represented by:	Calvin D. Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran had active military service from August 1956 to January 1958.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The preponderance of the competent evidence of record is against a finding that the Veteran has any additional disability, to include right arm numbness with partial loss of use, caused by VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability, to include right arm numbness with partial loss of use, as the result of VA treatment, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an October 2015 letter.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private and VA treatment records.  The record also contains the report of a January 2016 VA examination. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted.

Laws and Regulations

The Veteran contends that in August 2014 a VA nurse at a VA nursing center broke a PICC line in his right arm which resulted in numbness and partial loss of use of his right arm.  

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. §1151 (West 2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent. 

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2016).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Factual Background and Analysis

A September 2011 VA treatment report noted that the Veteran had carpal tunnel syndrome.  It was also noted that he had some numbness in his right fingers which had been increasing over the past 6 months.

A June 2014 VA treatment report noted that the Veteran had bilateral carpal tunnel syndrome that was severe on the right.

An August 17, 2017 VA Extended Care nurses note indicated that the Veteran had increased right arm pain.

An August 26, 2014 VA treatment note reported that a PICC line had been removed on August 17, 2014 due to concerns over infection.

A June 2015 VA treatment note indicated that the Veteran reported that his private neurosurgeon stated that the Veteran "could have nerve damage from the PICC line."

An October 2015 VA treatment note reported that the Veteran had an EMG in June 2015 which reported to show right upper extremity findings consistent with peripheral sensory and motor neuropathy, with superimposed right carpal tunnel syndrome, postoperative status.  The physician noted that the Veteran reported that he was receiving infusion of an IV in a PICC line in his right upper extremity when there was a break in the PICC line.  The Veteran noted prominent right arm swelling but was unsure if he had worsening symptoms immediately following this PICC break or if they had progressed over the last few months.  The physician noted that while the Veteran's right carpal tunnel surgery did not provide any relief, he did not have any complications postoperatively.  The physician indicated that the Veteran had neuropathy which was likely due to a diabetic origin.  The physician also indicated that it was unclear whether the event with the PICC line contributed to his symptoms as he could not endorse an acute change, but did note that it had progressed in the last year.

The Veteran underwent a VA examination in January 2016.  The examiner noted that the Veteran claimed that he had right arm numbness and loss of use that was caused or became worse as a result of VA treatment in August 2014 where a skilled VA nurse broke a PICC line in his right arm.  The Veteran noted that the vascular department of the VA Medical Center (VAMC) in Omaha, Nebraska told the Veteran that this condition would be permanent.  The examiner noted that the Veteran had demonstrated symptoms of nerve impairment of his right upper extremity for many years.  Notably, a September 2011 VA treatment report noted that the Veteran had carpal tunnel syndrome.  Additionally, a June 2014 VA EMG revealed bilateral carpal tunnel syndrome, left ulnar mononeuropathy at the wrist and peripheral sensory and motor neuropathy that could be associated with his diabetes mellitus among other things.  The examiner also noted that the Veteran's private neurosurgeon in a May 2014 treatment note had indicated that the Veteran was having pain and weakness in his right hand.

Regarding the alleged incident, the examiner noted that the Veteran was hospitalized at the Omaha VA in August 2014 with osteomyelitis of a toe, a foot ulcer and endocarditis.  A PICC line was placed his right arm for IV antibiotic therapy.  The Veteran was then transferred from the Omaha VA to the Grand Island VA Extended Care Unit.  A nursing note there documented appropriate care and monitoring of the PICC line.  However, on August 17, 2014, the Veteran's condition worsened and he was transferred to S.F.M.C. for treatment of sepsis and related problems.  Prior to his transfer, the VA staff documented swelling and pain of his right arm.  The PICC line was removed at the S.F.M.C. due to concerns regarding sepsis.  An ultrasound of the right arm was negative for deep venous thrombosis (DVT).  The Veteran was then transferred to the C.M.C. on August 18, 2014 and the automatic implantable cardioverter/defibrillator (AICD) was removed on August 22, 2014 due to infection.  The examiner noted that the Veteran had developed worsening numbness and weakness of his right upper extremity which had been investigated.  In April 2015, the Veteran's private neurosurgeon planned right carpal tunnel surgery for numbness of the right hand.  A follow up EMG in July 2015 revealed profound peripheral sensorimotor polyneuropathy in the Veteran's bilateral upper limbs and right T1 radiculopathy.  The EMG noted no evidence of a right upper limb focal neuropathy above the level of the wrist even though the Veteran had reported concern over a prior right upper limb PICC complication that he believed caused his right hand weakness.  The EMG indicated that there was "NO evidence on EMG supporting this suspicion."  The examiner noted that subsequently the Veteran had been evaluated for the condition by other physicians including neurosurgery at VA.  He also had another right upper extremity EMG completed in September 2015.  None of these evaluations revealed evidence of any PICC line complication causing his right upper extremity disability.

The examiner opined that it was less likely than not that the Veteran's right arm numbness and loss of use were caused by or became worse due to VA treatment to include any PICC line complications.  There was clear evidence that the Veteran had right upper extremity nerve damage which caused right upper extremity numbness and loss of use.  However, an EMG performed by the Veteran's private providers in July 2015 provided clear and absolutely convincing evidence that the PICC line did not cause or aggravate this condition.  The examiner noted that it was certainly understandable that the Veteran and his health care providers would be concerned that this could be the case, but such concern was not borne out by definitive EMG testing.  The EMG instead demonstrates similar polyneuropathy findings in both upper extremities which fit with nerve damage due to the Veteran's known diabetes.  The examiner noted that if the PICC line were to blame (cause or aggravate), the picture would be quite different and would reveal evidence of focal damage in the right upper arm which did not appear on the left.  Clearly, this was not the case.  The right T1 radiculopathy and median neuropathy and other findings would likewise not be expected to be caused or aggravated by a PICC line complication.  In addition, the examiner noted that the record was examined closely for evidence of carelessness, negligence, lack of skill or similar incidence of fault on the part of VA staff and no such problems were found.  However, this issue appeared moot as there was clear evidence that the Veteran's right upper extremity numbness and loss of use was not caused or aggravated by the PICC line as it was rather due to unrelated nerve damage (diabetic neuropathy, history of carpal and cubital tunnel syndrome, T1 radiculopathy).

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for right arm numbness with partial loss of use claimed to have resulted from treatment at a VA medical facility in August 2014.

Notably, the January 2016 VA examiner's opinion does not support a finding that the Veteran has any qualifying additional disability caused by or made worse by his VA treatment.  In this regard, the examiner found that it was less likely than not that the Veteran's right arm numbness and loss of use were caused by or became worse due to VA treatment to include any PICC line complications.  The examiner noted that while there was clear evidence that the Veteran had right upper extremity nerve damage which caused right upper extremity numbness and loss of use, an EMG performed by the Veteran's private providers in July 2015 provided clear and absolutely convincing evidence that the PICC line did not cause or aggravate this condition.  The examiner noted that EMG testing demonstrated similar polyneuropathy findings in both upper extremities which fit with nerve damage due to the Veteran's known diabetes.  The examiner also noted that if the PICC line were to blame (cause or aggravate), the picture would be quite different and would reveal evidence of focal damage in the right upper arm which did not appear on the left.  

The Board finds this opinion to be highly probative, as the January 2016 examiner provided sound reasoning in his analysis of the situation.  In particular, the January 2016 VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above. 

The Board has considered the Veteran's argument that his treating physician opined that the Veteran had nerve damage from the PICC line procedure.  Notably, a June 2015 VA treatment note indicated that the Veteran reported that his private neurosurgeon stated that the Veteran "could have nerve damage from the PICC line." 

However, the Board notes that an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

In contrast, the January 2016 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file, when concluding that it was less likely than not that the Veteran's right arm numbness and loss of use were caused by or became worse due to VA treatment to include any PICC line complications.  

The Board has also considered the Veteran's assertions that his right arm numbness and loss of use resulted from a VA nurse at a VA nursing center in August 2014 breaking a PICC line in his right arm.  However, as a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The most probative medical evidence does not show that the Veteran has any qualifying additional disability caused by or made worse by his VA treatment, which renders the question of whether the proximate cause of the disability was due to VA carelessness, negligence, lack of proper skill, or error in judgment; or was the result of an event not reasonably foreseeable, moot. 

Nonetheless, the Board also finds that even assuming without finding that the Veteran were to meet the first criteria under section 1151, the weight of the evidence is against a finding that the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.

In this regard, the January 2016 VA examiner found that even though this issue appeared moot as there was clear evidence that the Veteran's right upper extremity numbness and loss of use was not caused or aggravated by the PICC line, there was no evidence of carelessness, negligence, lack of skill or similar incidence of fault on the part of VA staff.  

In light of the evidence discussed above, the Board finds that the most probative medical evidence of record is against a finding that the Veteran developed additional disability, to include right arm numbness with partial loss of use, as a result of VA treatment in August 2014.  Moreover, the weight of the evidence is against a finding that the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.   As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right arm numbness with partial loss of use is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


